                                              EMPLOYMENT AGREEMENT



This EMPLOYMENT AGREEMENT (the "Agreement") is made as of August 1, 2002
between PEPCO HOLDINGS, INC. (the "Company") and JOSEPH M. RIGBY (the
"Executive").

                                                              RECITALS:

The Board of Directors of the Company (the "Board of Directors") recognizes that
outstanding management of the Company is essential to advancing the best
interests of
the Company, its shareholders and its subsidiaries. The Board of Directors
believes that
it is particularly important to have stable, excellent management at the present
time. The
Board of Directors believes that this objective may be achieved by giving key
management employees assurances of financial security for a period of time, so
that they
will not be distracted by personal risks and will continue to devote their full
time and best
efforts to the performance of their duties.

In order to achieve the foregoing objectives, the Human Resources Committee of
the
Board of Directors (the "Committee") has recommended, and the Board of Directors
has
approved, entering into employment agreements with the Company's key management
executives, which agreements will supercede in their entirety the executives'
existing
severance agreements. Accordingly, this Agreement supercedes the severance
agreement
previously entered into between the Company and the Executive, dated December 4,
2000, (the "Prior Agreement"). Upon execution of this Agreement, the Prior
Agreement
shall be of no further force or effect. The Executive is a key management
executive of
the Company and is a valuable member of the Company's management team. The
Company acknowledges that the Executive's contributions to the past and future
growth
and success of the Company have been and will continue to be substantial. The
Company and the Executive are entering into this Agreement to induce the
Executive to
remain an employee of the Company and to continue to devote his full energy to
the
Company's affairs. The Executive has agreed to continue to be employed by the
Company under the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
contained in this Agreement, the parties agree as follows:

1.       Term of this Agreement. The term of this Agreement shall begin on the
date first
set forth above and shall end on the third anniversary thereof; provided,
however, that, on
such third anniversary, the term of this Agreement shall be automatically
renewed for an
additional three (3) years unless either party gives notice to the other at
least 6 moths
prior to such anniversary that the term of this Agreement shall not be renewed
(the initial
3 year term of this Agreement and, if extended, the extension thereof, shall
hereinafter be
referred to as the "Term of this Agreement"). Notwithstanding the forgoing, if
the
Executive's employment is terminated during the Term of this Agreement and all
of the
Company's and the Executive's obligations hereunder have been satisfied prior to
the end
of the Term of this Agreement, this Agreement shall expire upon satisfaction of
all such
obligations.

2.       Duties. The Company and the Executive agree that, while employed during
the
Term of this Agreement, the Executive will serve in a senior management position
with
the Company. The Executive (a) will devote his knowledge, skill and best efforts
on a
full-time basis to performing his duties and obligations to the Company (with
the
exception of absences on account of illness or vacation in accordance with the
Company's
policies and civic and charitable commitments not involving a conflict with the
Company's business), and (b) will comply with the directions and orders of the
Board of
Directors and Chief Executive Officer of the Company (or any designee thereof)
with
respect to the performance of his duties.

3.       Affiliates. Employment by an Affiliate of the Company or a successor to
the
Company will be considered employment by the Company for purposes of this
Agreement, and the Executive's employment with the Company shall be considered
terminated only if the Executive is no longer employed by the Company or any of
its
Affiliates or successors. The term "Company" as used in this Agreement will be
deemed
to include Affiliates and successors. For purposes of this Agreement, the term
"Affiliate"
means the subsidiaries of the Company and other entities under common control
with the
Company.

4.       Compensation and Benefits.

(a) During the Term of this Agreement, while the Executive is employed by the
Company, the Company will pay to the Executive the following salary and
incentive
awards for services rendered to the Company:

            (i)        The Company will pay to the Executive an annual salary in
an amount not
            less than the base salary in effect for the Executive as of the date
on which this
            Agreement is executed (in the event the Executive's rate of annual
base salary is
            increased, such increased rate shall not be decreased during the
Term of this
            Agreement); and

             (ii)      The Executive will be entitled to receive incentive
awards if and to the
            extent that the Board of Directors determines in good faith that the
Executive's
            performance merits payment of an award according to the terms of the
incentive
            compensation plans applicable to senior executives of the Company.

If the Executive is employed by an Affiliate or a successor (as described in
Section 3),
the term "Board of Directors" as used in this Section 4(a) and in Section 5(a)
means the
Board of Directors of the Executive's employer.

(b) During the Term of this Agreement, while the Executive is employed by the
Company, the Executive will be eligible to participate in a similar manner as
other senior
executives of the Company in retirement plans, fringe benefit plans,
supplemental benefit
plans and other plans and programs provided by the Company for its executives or
employees from time to time.

5.        Termination of Employment.

(a)       If, during the Term of this Agreement, the Company terminates the
Executive's
employment other than for Cause (as defined in Section 7), the Company will pay
to the
Executive in cash within 30 days after the Executive's termination of employment

             (i)       a lump sum payment equal to three (3) times the sum of:
(A) the highest
            annual base salary rate in effect for the Executive at any time
during the three-
            year period preceding employment termination, plus (B) the highest
of (1) the
            annual bonus for the year in which the termination of employment
occurs, or (2)
            the highest annual bonus received by the Executive during the three
calendar
            years preceding the calendar year in which the termination of
employment occurs;
             and

             (ii)      any unpaid salary through the date of employment
termination, unpaid
            annual bonus for the prior year and a pro-rated portion of the
annual bonus for the
            year in which termination of employment occurs.

For purposes of Sections 5(a)(i)(B)(1) and 5(a)(ii), the annual bonus for the
year in which
termination of employment occurs will be the "target" annual bonus for such year
unless,
before the Executive's termination of employment, the Board of Directors made a
good
faith final determination of the amount of the Executive's actual annual bonus
for such
year. If the Board of Directors made such a determination, the applicable award
will be
computed based on the Board of Directors' determination, rather than on the
"target"
amount for such year.

(b) If, during the Term of this Agreement, the Company terminates the
Executive's
employment other than for Cause (as defined in Section 7), the Executive will be
entitled
to receive the following additional benefits determined as of the date of his
termination of
employment:

             (i)       Any outstanding restricted stock that would become vested
(that is,
            transferable and nonforfeitable) if the Executive remained an
employee through
            the Term of this Agreement will become vested as of the date of the
Executive's
            termination of employment (or as of the date described in the next
sentence, if
            applicable). In addition, if the Company has agreed to award the
Executive
            restricted stock at the end of a performance period, subject to the
Company's
            achievement of performance goals, and the date as of which the
restricted stock is
            to become vested falls within the Term of this Agreement, the stock
will be
            awarded and become vested at the end of the performance period if
and to the
            extent that the performance goals are met.

             (ii)      A supplemental retirement benefit payable in cash in a
lump sum equal to
            the difference between (A) the present value of the vested
retirement benefits that
            the Executive had accrued at the time of termination of employment
under the
            Company's qualified defined benefit retirement plan (the "Retirement
Plan"), any
            excess or supplemental retirement plans in which the Executive
participates
            and/or other supplemental retirement benefits to which the Executive
is entitled
            under any contract or agreement (together, the "SERPs"), assuming
for this
            purpose that the Executive would begin receiving benefits at the
first early
            retirement date provided under the applicable plan or, if the
Executive is eligible
            to receive retirement benefits upon termination of employment under
the
            applicable plan, assuming the Executive will begin receiving
benefits at the time
            of termination of employment, and (B) the benefit the Executive
would be entitled
            to receive under the Retirement Plan and the SERPs assuming for all
such benefit
            determinations that the Executive was three years older than the
Executive's
            actual age and had three additional years of service. For purposes
of the
            calculations required under this Section 5(b)(ii), the same
actuarial assumptions
            that are used under the Company's qualified retirement plan shall be
used.

(c) If the Executive voluntarily terminates employment with the Company during
the
Term of this Agreement under circumstances described in this subsection (c), the
Executive will be entitled to receive the benefits described in subsections (a)
and (b)
above as if the Company had terminated the Executive's employment other than for
Cause. Subject to the provisions of this subsection (c), these benefits will be
provided if
the Executive voluntarily terminates employment after (i) the Company reduces
the
Executive's base salary (except a reduction consistent and proportional with an
overall
reduction, due to extraordinary business conditions, in the compensation of all
other
senior executives of the Company), (ii) the Executive is not in good faith
considered for
incentive awards as described in Section 4(a)(ii), (iii) the Company fails to
provide
benefits as required by Section 4(b), (iv) the Company relocates the Executive's
primary
place of employment to a location, other than either the Washington, D.C. or
Wilmington, Delaware metropolitan areas, further than 50 miles from the
Executive's
primary place of employment on the first day of the Term of this Agreement, or
(v) the
Company demotes the Executive to a position that is not a senior management
position
(other than on account of the Executive's disability, as defined in Section 6
below). In
order for this subsection (c) to be effective: (1) the Executive must give
written notice to
the Company indicating that the Executive intends to terminate employment under
this
subsection (c), (2) the Executive' s voluntary termination under this subsection
must
occur within 60 days after the Executive knows or reasonably should know of an
event
described in clause (i), (ii), (iii), (iv), or (v) above, or within 60 days
after the last in a
series of such events, and (3) the Company must have failed to remedy the event
described in clause (i), (ii), (iii), (iv), or (v), as the case may be, within
30 days after
receiving the Executive's written notice. If the Company remedies the event
described in
clause (i), (ii), (iii), (iv), or (v), as the case may be, within 30 days after
receiving the
Executive's written notice, the Executive may not terminate employment under
this
subsection (c) on account of the event specified in the Executive's notice.
Termination
under the circumstances above shall be deemed an involuntary termination without
Cause
for purposes of non-qualified benefit plans.

(d) Notwithstanding subsection (a), (b), and (c) of this Section 5, if the
independent
public accountants for the Company (the "Accountants") determine that if the
payments
and/or benefits to be provided under subsections (a), (b), and (c) of this
Section 5 (and/or
any other payments and/or benefits provided or to be provided to the Executive
under any
applicable plan, program, agreement or arrangement maintained, contributed to or
entered into by the Company or any group or entity whose actions result in a
change of
ownership or effective control (as those terms are defined in Code Section 280G
and
regulations promulgated thereunder) or any affiliate of the Company) (a
"Payment" or
collectively "Payments") were provided to the Executive (x) the Executive would
incur
an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the
"Code") (such excise tax, together with any interest and penalties, are
hereinafter
collectively referred to as the "Excise Tax"), and (y) the net after tax
benefits to the
Executive attributable to the Payments would not be at least $10,000 greater
than the net
after tax benefits that would accrue to the Executive if the Payments that would
otherwise
cause the Executive to be subject to the Excise Tax were not provided, the
Payments shall
be reduced so that the Payments provided to the Executive are the greatest (as
determined
by the Accountants) that may be provided without any such Payment being subject
to the
Excise Tax. If the Payments are to be reduced under this subsection 5(d), the
Executive
shall be given the opportunity to designate which Payments shall be reduced and
in what
order of priority.

             (i)      If the Executive receives reduced Payments pursuant to
subsection 5(d), or
            if it had been determined that no such reduction was required, but
it nonetheless is
            established pursuant to the final determination of a court or an
Internal Revenue
            Service proceeding that, notwithstanding the good faith of the
Executive and the
            Company in applying the terms of subsection 5(d), the aggregate
Payments to the
            Executive would result in any Payment being subject to the Excise
Tax, and that a
            reduction pursuant to subsection 5(d) should have occurred, then the
Executive
            shall be deemed for all purposes to have received a loan made on the
date of the
            receipt of the Payments in an amount such that, after taking into
consideration
            such loan, no portion of the aggregate Payments would be subject to
the Excise
            Tax. The Executive shall have an obligation to repay such loan to
the Company
            on demand, together with interest on such amount at the applicable
Federal rate
            (as defined in Section 1274(d) of the Code) from the date of the
Executive's
            receipt of such loan until the date of such repayment.

             (ii)     If the Executive's Payments are reduced or are to be
reduced pursuant to
            subsection 5(d), and it is determined that the Payments were or are
to be reduced
            pursuant to subsection 5(d) to a greater extent than was or is
necessary to avoid
            the Excise Tax or it is determined that the Executive's Payments
should not be or
            should not have been reduced pursuant to subsection 5(d), then the
Company shall
            promptly pay to the Executive the amount necessary so that, after
such
            adjustment, the Executive will have received or be entitled to
receive the
            maximum payments payable under this subsection 5(d), together with
interest at
            the applicable Federal rate (as defined in Section 1274(d) of the
Code) on
            amounts that were incorrectly reduced pursuant to subsection 5(d).

             (iii)    Gross-Up Payment.

                       (A)     Anything in this Agreement to the contrary
notwithstanding, if it
                                  shall be determined that any Payments would be
subject to the
                                  Excise Tax or any interest or penalties are
incurred, and it is
                                  determined that the Payments should not be
reduced pursuant to
                                  subsection 5(d), then the Executive shall be
entitled to receive an
                                  additional payment (a "Gross-Up Payment") in
an amount such that
                                  after payment by the Executive of all taxes
(including any interest or
                                  penalties imposed with respect to such taxes),
including, without
                                  limitation, any income taxes, employment taxes
(and any interest
                                  and penalties imposed with respect thereto)
and Excise Taxes
                                  imposed upon the Gross-Up Payment, the
Executive retains an
                                  amount of the Gross-Up Payment equal to the
Excise Tax imposed
                                  upon the Payments.

                       (B)      All determinations required to be made under
this subsection
                                  5(d)(iii), including whether and when a
Gross-Up Payment is
                                  required and the amount of such Gross-up
Payment and the
                                  assumptions to be utilized in arriving at such
determination, shall be
                                  made by the Accountants, who shall provide
detailed supporting
                                  calculations both to the Company and the
Executive within 15
                                  business days of the receipt of notice from
the Executive that there
                                  has been a Payment, or such earlier time as is
requested by the
                                  Company. All fees and expenses of the
Accountants shall be borne
                                  solely by the Company. Any Gross-Up Payment,
as determined
                                  pursuant to this subsection 5(d)(iii), shall
be paid by the Company to
                                  the Executive within five days of the receipt
of the Accountants'
                                  determination. Any determination made
independently and in good
                                  faith by the Accountants shall be binding upon
the Company and the
                                  Executive. As a result of the uncertainty in
the application of
                                  Sections 280G and 4999 of the Code, at the
time of the initial
                                  determination by the Accountants hereunder, it
is possible that
                                  Gross-Up Payments which will not have been
made by the
                                  Company should have been made ("Underpayment")
consistent with
                                  the calculations required to be made
hereunder. In the event that the
                                  Company exhausts its remedies pursuant to
subsection 5(d)(iii)(C)
                                  and the Executive thereafter is required to
make a payment of any
                                  Excise Tax, the Accountants shall determine
the amount of the
                                  Underpayment that has occurred and any such
Underpayment shall
                                  be promptly paid by the Company to or for the
benefit of the
                                  Executive.

                       (C)      The Executive shall notify the Company in
writing of any claim by
                                  the Internal Revenue Service that, if
successful, would require the
                                  payment by the Company of the Gross-Up
Payment. Such
                                  notification shall be given as soon as
practicable but no later than
                                  thirty business days after the Executive is
informed in writing of
                                  such claim and shall apprise the Company of
the nature of such
                                  claim and the date on which such claim is
requested to be paid. The
                                  Executive shall not pay such claim prior to
the expiration of the 30-
                                  day period following the date on which it
gives such notice to the
                                  Company (or such shorter period ending on the
date that any
                                  payment of taxes with respect to such claim is
due). If the Company
                                  notifies the Executive in writing prior to the
expiration of such
                                  period that it desires to contest such claim,
the Executive shall:

                                  (1)     give the Company any information
reasonably requested by
                                            the Company relating to such claim,

                                  (2)      take such action in connection with
contesting such claim as
                                             the Company shall reasonably
request in writing from time to
                                             time, including, without
limitation, accepting legal
                                             representation with respect to such
claim by an attorney
                                             reasonably selected by the Company,

                                  (3)      cooperate with the Company in good
faith in order effectively
                                             to contest such claim, and

                                  (4)      permit the Company to participate in
any proceedings relating
                                             to such claim;

                                  provided, however, that the Company shall bear
and pay directly all
                                  costs and expenses (including additional
interest and penalties)
                                  incurred in connection with such contest and
shall indemnify and
                                  hold the Executive harmless, on an after-tax
basis, for any Excise
                                  Tax or income tax (including interest and
penalties with respect
                                  thereto) imposed as a result of such
representation and payment of
                                  costs and expenses. Without limitation on the
foregoing provisions
                                  of this subsection 5(d)(iii), the Company
shall control all
                                  proceedings taken in connection with such
contest and, at its sole
                                  option, may pursue or forego any and all
administrative appeals,
                                  proceedings, hearings and conferences with the
taxing authority in
                                  respect of such claim and may, at its sole
option, either direct the
                                  Executive to pay the tax claimed and sue for a
refund or contest the
                                  claim in any permissible manner, and the
Executive agrees to
                                  prosecute such contest to a determination
before any administrative
                                  tribunal, in a court of initial jurisdiction
and in one or more
                                  appellate courts, as the Company shall
determine; provided, further,
                                  that if the Company directs the Executive to
pay such claim and sue
                                  for a refund, the Company shall advance the
amount of such
                                  payment to the Executive, on an interest-free
basis and shall
                                  indemnify and hold the Executive harmless, on
an after-tax basis,
                                  from any Excise Tax or income tax (including
interest or penalties
                                  with respect thereto) imposed with respect to
such advance or with
                                  respect to any imputed income with respect to
such advance; and
                                  provided, further, that any extension of the
statute of limitations
                                  relating to payment of taxes for the taxable
year of the Executive
                                  with respect to which such contested amount is
claimed to be due is
                                  limited solely to such contested amount.
Furthermore, the
                                  Company's control of the contest shall be
limited to issues with
                                  respect to which a Gross-Up Payment would be
payable hereunder
                                  and the Executive shall be entitled to settle
or contest, as the case
                                  may be any other issue raised by the Internal
Revenue Service or
                                  any other taxing authority.

                        (D)    If, after the receipt by the Executive of an
amount advanced by the
                                  Company pursuant to subsection 5(d)(iii)(C),
the Executive
                                  becomes entitled to receive any refund with
respect to such claim,
                                  the Executive shall (subject to the Company's
complying with the
                                  requirements of subsection 5(d)(iii)) promptly
pay to the Company
                                  the amount of such refund (together with any
interest paid or
                                  credited thereon after taxes applicable
thereto). If after the receipt
                                  by the Executive of an amount advanced by the
Company pursuant
                                  to subsection 5(d)(iii), a determination is
made that the Executive
                                  shall not be entitled to any refund with
respect to such claim and the
                                  Company does not notify the Executive in
writing of its intent to
                                  contest such denial of refund prior to the
expiration of 30 days after
                                  such determination, then such advance shall be
forgiven and shall
                                  not be required to be repaid and the amount of
such advance shall
                                  offset, to the extent thereof, the amount of
Gross-Up Payment
                                  required to be paid.

6.        Disability or Death. Upon the Executive's death or disability, the
provisions of
Sections 1, 2, 4, and 5 of this Agreement will terminate. This contract provides
no
benefits due to disability or death in addition to any death, disability and
other benefit
provided under the Company benefit plans in which the executive participates.
The
Executive shall be considered disabled if the Executive is entitled to long-term
disability
benefits under the Company's disability plan or policy.

7.        Cause. For purposes of this Agreement, the term "Cause" means (i)
intentional
fraud or material misappropriation with respect to the business or assets of the
Company,
(ii) persistent refusal or willful failure of the Executive to perform
substantially his duties
and responsibilities to the Company, other than an asserted responsibility which
would
give rise under Section 5(c) above to a right to terminate and have such
termination
considered an involuntary termination without Cause, which continues after the
Executive receives notice of such refusal or failure, (iii) conduct that
constitutes
disloyalty to the Company, and that materially damages the property, business or
reputation of the Company, or (iv) conviction of a felony involving moral
turpitude.

8.        Termination. This Agreement shall terminate upon the successful
completion of
the Term of this Agreement; provided, however, that if the Executive's
employment is
terminated during the Term of this Agreement and the Company's and the
Executive's
obligations under Sections 5, 9 or 10 hereof have not been satisfied as of the
last day of
the Term of this Agreement, such obligations shall survive the expiration of the
Term of
this Agreement and shall remain in effect until such time as all such
obligations have
been satisfied. No additional payments are required by the termination of this
Agreement.

9.        Fees and Expenses. The Company will pay all reasonable fees and
expenses, if
any, (including, without limitation, legal fees and expenses) that are incurred
by the
Executive to enforce this Agreement and that result from a breach of this
Agreement by
the Company, unless such fees and expenses result from a claim made by the
Executive
that is deemed by an arbitrator, mediator, or court, as applicable, to be
frivolous or made
in bad faith, in which case each party shall pay its own fees and expenses.

10       Tax Withholding. The Company may withhold from all amounts payable
under
this Agreement an amount necessary to satisfy its income and payroll tax
withholding
obligations.

11.       Assignment. The rights and obligations of the Company under this
Agreement
will inure to the benefit of and will be binding upon the successors and assigns
of the
Company. If the Company is consolidated or merged with or into another
corporation, or
if another entity purchases all or substantially all of the Company's assets,
the surviving
or acquiring corporation will succeed to the Company's rights and obligations
under this
Agreement. The Executive's rights under this Agreement may not be assigned or
transferred in whole or in part, except that the personal representative of the
Executive's
estate will receive any amounts payable under this Agreement after the death of
the
Executive.

12.       Rights Under this Agreement. The right to receive benefits under the
Agreement
will not give the Executive any proprietary interest in the Company or any of
its assets.
Benefits under the Agreement will be payable from the general assets of the
Company,
and there will be no required funding of amounts that may become payable under
the
Agreement. The Executive will for all purposes be a general creditor of the
Company.
The interest of the Executive under the Agreement cannot be assigned,
anticipated, sold,
encumbered or pledged and will not be subject to the claims of the Executive's
creditors.

13.       Notice. For purposes of this Agreement, notices and all other
communications to
the Executive must be in writing addressed to the Executive or his personal
representative
at his last known address. All notices to the Company must be directed to the
attention of
the Chief Executive Officer. Such other addresses may be used as either party
may have
furnished to the other in writing. Notices are effective when mailed if sent by
United
States registered mail, return receipt requested, postage prepaid. Notices sent
otherwise
are effective when received. Notwithstanding the forgoing, notices of change of
address
are effective only upon receipt.

14.       Miscellaneous. To the extent not governed by federal law, this
Agreement will be
construed in accordance with the law of the State of Maryland without reference
to its
conflict of laws rules. No provisions of this Agreement may be modified, waived
or
discharged unless such waiver, modification or discharge is agreed to in writing
and the
writing is signed by the Executive and the Company. A waiver of any breach of or
compliance with any provision or condition of this Agreement is not a waiver of
similar
or dissimilar provisions or conditions. The invalidity or unenforceability of
any
provision of this Agreement will not affect the validity or enforceability of
any other
provision of this Agreement, which will remain in full force and effect. This
Agreement
may be executed in one or more counterparts, all of which will be considered one
and the
same agreement. As of the date first above written, the Prior Agreement shall be
superceded in its entirety and shall no longer be of any force or effect.

WITNESS the following signatures.

PEPCO HOLDINGS,
INC.                                                    EXECUTIVE


By:  JOHN M. DERRICK, JR.                                                   J.
M. RIGBY       
Chairman of the Board and Chief
Executive Officer


